                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



TIMOTHY DALE FLETCHER,

                                       Plaintiff,

               v.                                             CASE NO. 19-3128-SAC


UNIFIED GOVERNMENT OF WYANDOTTE
COUNTY, KANSAS, et al.,

                                       Defendants.


                    MEMORANDUM AND ORDER TO SHOW CAUSE

       Plaintiff Timothy Dale Fletcher brings this pro se civil rights action pursuant to 42 U.S.C.

§ 1983. Plaintiff proceeds in forma pauperis. Mr. Fletcher is currently an inmate at the Wilson

County Jail in Fredonia, Kansas. For the reasons discussed below, Plaintiff is ordered to show

cause why his complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s complaint (ECF No. 1) alleges that he received constitutionally inadequate

medical care when he was arrested and confined at the Wyandotte County Detention Center

(WCDC) in Kansas City, Kansas. Plaintiff states he was at his sister’s house on February 25, 2019,

when two Wyandotte County deputies arrived and arrested him on a warrant. Apparently, Mr.

Fletcher had gotten “jumped” and beaten up three days before and believed he had broken ribs and

lung damage. He told the deputies that he needed to be taken to the University of Kansas Medical

Center for treatment of his injuries. The deputies refused Plaintiff’s request after calling someone.



                                                    1
       Upon his arrival at WCDC, Plaintiff was seen by the nurse upon his request. According to

the complaint, the nurse, Jane LNU, “put this box on [Plaintiff’s] finger” (ECF No. 1 at 8) but did

not check his ribs. She told him he was just fine, and he was booked. Plaintiff continued to be in

pain and to complain to WCDC personnel, but he was able to work as a trustee at the jail. He was

seen by a nurse again on July 9, 2019, and x-rays were ordered.

       Plaintiff names as defendants the Unified Government of Wyandotte County, the

Wyandotte County Sheriff’s Department, Deputy FNU Hylton, and Deputy FNU Erickson. He

requests relief in the form of financial compensation for his pain and for any hospital bills. He

further requests that his case be dropped and he be released from custody and that Deputy Hylton

and Erickson be dismissed.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

Additionally, with any litigant, such as Plaintiff, who is proceeding in forma pauperis, the Court

has a duty to screen the complaint to determine its sufficiency. See 28 U.S.C. § 1915(e)(2). The

Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are legally

frivolous or malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings



                                                2
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the



                                                   3
complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

 A. Failure to state a claim of a constitutional violation

       The Court finds that the facts alleged by Plaintiff, taken as true, fail to state a claim of a

federal constitutional violation. The United States Supreme Court has held that an inmate

advancing an Eighth Amendment claim of cruel and unusual punishment based on inadequate

provision of medical care must establish “deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). The “deliberate indifference” standard has two

components: “an objective component requiring that the pain or deprivation be sufficiently serious;

and a subjective component requiring that [prison] officials act with a sufficiently culpable state

of mind.” Miller v. Glanz, 948 F.2d 1562, 1569 (10th Cir. 1991); Martinez v. Garden, 430 F.3d

1302, 1304 (10th Cir. 2005).

       To satisfy the objective component, the inmate must show the presence of a “serious

medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104, 105; Farmer v.

Brennan, 511 U.S. 825, 834 (1994). A medical need is sufficiently serious if “it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay



                                                 4
person would easily recognize the necessity for a doctor's attention.” Mata v. Saiz, 427 F.3d 745,

751 (10th Cir. 2005).

       “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Martinez, 430 F.3d at 1304 (citing Sealock v. Colorado, 218 F.3d

1205, 1209 (10th Cir .2000) (quotation omitted)). In measuring a prison official's state of mind,

“the official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Id. at 1305 (citing Riddle v.

Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996) (quotation omitted)).

       It is well-settled that deliberate indifference requires more than mere negligence. See

Farmer, 511 U.S. at 835. Thus, the complaint that a physician, or other medical staff member,

was negligent in diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment. Estelle, 429 U.S. at 106; Wilson v. Seiter, 501 U.S.

294, 297 (1991). Likewise, a mere difference of opinion between the inmate and prison medical

personnel regarding what constitutes reasonable treatment does not constitute cruel and unusual

punishment. See Estelle, 429 U.S. at 106–07; Handy v. Price, 996 F.2d 1064, 1067 (10th Cir.

1993) (affirming that a quarrel between a prison inmate and the doctor as to the appropriate

treatment for hepatitis did not successfully raise an Eighth Amendment claim); El'Amin v. Pearce,

750 F.2d 829, 833 (10th Cir. 1984) (A mere difference of opinion over the adequacy of medical

treatment received cannot provide the basis for an Eighth Amendment claim.). As the United

States Supreme Court has explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to the
       conscience of mankind....” Medical malpractice does not become a constitutional
       violation merely because the victim is a prisoner.

Estelle, 429 U.S. at 105–106 (footnote omitted).

                                                 5
       Moreover, a delay in providing medical care does not violate the Eighth Amendment,

unless there has been deliberate indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d

1475 (10th Cir. 1993). In situations where treatment was delayed rather than denied altogether,

the Tenth Circuit requires a showing that the inmate suffered “substantial harm” as a result of the

delay. Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001); Kikumura v. Osagie, 461 F.3d

1269, 1292 (10th Cir. 2006).

       Plaintiff alleges he had pre-existing broken ribs and lung damage when he was arrested,

but he provides nothing more than the bald allegation. He does not state whether he had been

diagnosed by a doctor with these injuries and if so, whether he provided the doctor’s report to the

deputies who arrested him or to WCDC personnel. The injuries he claims to have had were not of

the type that would have been “so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.” See Mata, 427 F.3d at 751. He cites “no swelling, discoloration,

bleeding, or [visible] broken bones that would make his injury as one obviously needing immediate

medical care.” See Barron v. Macy, 268 F. App’x 800, 801 (10th Cir. 2008). While the deputies

did not take him to KU Med Center as he wanted, Plaintiff admits he was evaluated by a nurse

upon booking and later received additional treatment. The complaint contains no indication that

Plaintiff suffered substantial harm as a result of the delayed treatment.

       The Court finds that Plaintiff has thus failed to state facts sufficient to support a plausible

claim of cruel and unusual punishment. Plaintiff is given time to show cause why this action

should not be dismissed for failure to state a claim of a federal constitutional violation.

 B. Defendants

       Plaintiff names Wyandotte County and the Wyandotte County Sheriff’s Department as

defendants. To impose § 1983 liability on the county and its officials, Plaintiff must show that a



                                                  6
county employee committed a constitutional violation and that a county policy or custom was “the

moving force” behind the constitutional violation. Myers v. Oklahoma County Bd. of County

Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998)(citing see Monell v. Department of Social

Services, 436 U.S. 658, 695 (1978)). The Supreme Court explained that in Monell they decided

“a municipality can be found liable under § 1983 only where the municipality itself causes the

constitutional violation at issue,” and “there are limited circumstances in which an allegation of a

‘failure to train’ can be the basis for liability under § 1983.” City of Canton, Ohio v. Harris, 489

U.S. 378, 385–86 (1989). Plaintiff has pointed to no policy or deficiency in the training program

used by the Sheriff or Wyandotte County and no causal link between any such inadequacy and the

allegedly unconstitutional acts or inactions of jail personnel. Therefore, these defendants are

subject to dismissal.

 C.    Request for Release

       One of the types of relief Plaintiff requests is that he be released from confinement.

However, such relief cannot be granted in a § 1983 action. A petition for habeas corpus relief is a

state prisoner’s sole remedy in federal court for a claim of entitlement to immediate or speedier

release. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); McIntosh v. United States Parole

Commission, 115 F.3d 809, 811 (10th Cir. 1997); see Boutwell v. Keating, 399 F.3d 1203, 1209

(10th Cir. 2005)(“Habeas corpus is the only avenue for a challenge to the fact or duration of

confinement, at least when the remedy requested would result in the prisoner’s immediate or

speedier release.”).

IV. Response Required

       For the reasons stated herein, Plaintiff’s complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.



                                                 7
Plaintiff is therefore required to show good cause why his complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the complaint being

dismissed for the reasons stated herein without further notice.

V. Motion to Appoint Counsel

        Also before the Court is Plaintiff’s Motion to Appoint Counsel (ECF No. 10). Having

considered the motion, the Court finds it should be denied.

        There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.

1995). The decision whether to appoint counsel in a civil matter lies in the discretion of the district

court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to

convince the court that there is sufficient merit to his claim to warrant the appointment of counsel.”

Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham

Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the prisoner] in presenting his strongest possible case, [as] the same could be

said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979

(10th Cir. 1995)).

        In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not overly complex; and (3) Plaintiff

appears capable of adequately presenting facts and arguments. The Court denies the motion

without prejudice to refiling if the case moves forward.



                                                   8
VI. Motion for Leave to Proceed in forma pauperis

       Plaintiff has also filed a second motion for leave to proceed in forma pauperis (ECF No.

11). Since the Court already granted him leave to proceed in forma pauperis (see ECF No. 3), this

motion is denied as moot.



       IT IS THEREFORE ORDERED that Plaintiff is granted to and including January 3,

2020, in which to show good cause, in writing, why his complaint should not be dismissed for the

reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (ECF No. 10)

is denied without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s Second Motion for Leave to Proceed in

forma pauperis (ECF No. 11) is denied as moot.

       IT IS SO ORDERED.

       DATED: This 3rd day of December, 2019, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                               9
